 



Exhibit 10.18

FOREST CITY ENTERPRISES, INC.

Restricted Stock Agreement

          THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) effective as of
April ___, 2005 is made by and between Forest City Enterprises, Inc., an Ohio
corporation (the “Company”), and the individual who is named as the Grantee (the
“Grantee”) on the signature page of this Agreement. All capitalized terms have
the meanings set forth in the Forest City Enterprises, Inc. 1994 Stock Plan (As
Amended, Restated and Renamed as of June 8, 2004) (the “Plan”) unless otherwise
specifically provided.

          The execution of a restricted stock agreement substantially in the
form hereof has been authorized by a resolution of the Compensation Committee
(the “Committee”) of the Board of Directors of the Company (the “Board”) on
April ___, 2005.

          In consideration of the Grantee’s acceptance of the terms and
conditions of this Agreement, and subject to the terms of this Agreement and the
Plan, the Company hereby grants permit to the Plan to the Grantee, effective
April ___, 2005 (the “Date of Grant”), the number of shares the shares of the
Company’s Class A Common Stock, par value $.33-1/3 per share (“Shares”), that
are shown on the signature page of this Agreement as the Original Award.

AGREEMENT:

          1. Issuance of Restricted Shares. The Shares will be issued on the
Date of Grant as fully paid and nonassessable shares and will be represented by
certificates registered in the name of the Grantee and bearing a legend
referring to the restrictions set forth in this Agreement.

          2. Restriction on Transfer. The Shares may not be transferred, sold,
pledged, exchanged, assigned or otherwise encumbered or disposed of by the
Grantee, except to the Company, until they have become nonforfeitable in
accordance with Section 3 of this Agreement. Any purported transfer, encumbrance
or other disposition of the Shares that is in violation of this Section 2 will
be null and void, and the other party to any such purported transaction will not
obtain any rights to or interest in the Shares.

          3. Vesting. (a) The Shares will become nonforfeitable upon the
occurrence of the following:

              Amount Nonforfeitable   Date Nonforfeitable

  1/4 of the Original Award   On the second anniversary of the Date of Grant.

1



--------------------------------------------------------------------------------



 



              Amount Nonforfeitable   Date Nonforfeitable

  1/4 of the Original Award   On the third anniversary of the Date of Grant.
 
       

  All Forfeitable Shares   Fourth anniversary of the Date of Grant.

          (b) Notwithstanding the provisions of Section 3(a), all of the Shares
will immediately become nonforfeitable if a Change in Control occurs after the
Date of Grant. “Change of Control” means if at any time any of the following
events has occurred:



  (i)   the Company merges itself, or is merged or consolidated with, another
corporation and as a result of such merger or consolidation less than 51% of the
voting power of the then-outstanding voting securities of the surviving
corporation immediately after such transaction are directly or indirectly
beneficially owned in the aggregate by the former shareholders of the Company
immediately prior to such transaction;     (ii)   all or substantially all the
assets accounted for on the Consolidated Balance Sheet of the Company are sold
or transferred to one or more corporations or persons, and as a result of such
sale or transfer less than 51% of the voting power of the then-outstanding
voting securities of such corporation or person immediately after such sale or
transfer is directly or indirectly beneficially held in the aggregate by the
former shareholders of the Company immediately prior to such transaction or
series of transactions;     (iii)   a person, within the meaning of
Section 3(a)(9) or 13(d)(13) (as in effect on the date of the award) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes the
beneficial owner (as defined in Rule 13d-3 of the Securities and Exchange
Commission pursuant to the Exchange Act) of (i) 15% or more but less than 35% of
the voting power of the then-outstanding voting securities of the Company
without prior approval of the Company’s Board, or (ii) 35% or more of the voting
power of the then-outstanding voting securities of the Company; provided,
however, that the foregoing does not apply to any such acquisition that is made
by (w) any Subsidiary of the Company (x) any employee benefit plan of the
Company or any Subsidiary or (y) any person or group of which employees of the
Company or of any Subsidiary control a greater than 25% interest unless the
Board determines that such person or group is making a “hostile acquisition;”  
  (iv)   a majority of the members of the Board are not Continuing Directors,
where a “Continuing Director” is any member of the Board who (x) was a member of
the Board on the date of the award or (y) was nominated for election or elected
to such Board with the affirmative vote of a majority of the Continuing
Directors who were members of such Board at the time of such nomination or
election.

2



--------------------------------------------------------------------------------



 



          (c) Notwithstanding the provisions of Section 3(a), all of the Shares
will immediately become nonforfeitable if the Grantee



  (i)   dies or becomes permanently disabled while in the employ of the Company
or a Subsidiary after the Date of Grant, or     (ii)   ceases to be employed by
the Company or a Subsidiary due to Retirement of the Grantee, or     (iii)  
ceases to be employed by the Company or any Subsidiary as the result of a
termination by the employer without Cause.

          4. Termination of Rights and Forfeiture of Shares. Except for Shares
that have become nonforfeitable, all of the Shares will be forfeited if the
Grantee ceases to be employed by the Company or a Subsidiary at any time prior
to the fourth anniversary of the Date of Grant. In the event of a forfeiture,
any certificate(s) representing the Shares will be canceled.

          5. Dividend, Voting and Other Rights. Except as otherwise provided in
this Agreement, the Grantee will have all of the rights of a shareholder with
respect to the Shares, including the right to vote the Shares and receive any
dividends that may be paid thereon; provided, however, that any additional
shares of Common Stock or other securities that the Grantee may become entitled
to receive pursuant to a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of the Company will be subject to the same
restrictions as the Shares.

          6. Retention of Stock Certificate(s) by Company. Any certificates
representing Shares will be held in custody by the Company together with a stock
power endorsed in blank by the Grantee with respect thereto, until those shares
have become nonforfeitable in accordance with Section 3.

          7. Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal, state and other applicable securities laws;
provided, however, notwithstanding any other provision of this Agreement, the
Company will not be obligated to issue any securities pursuant to this Agreement
if the issuance thereof would result in a violation of any such law.

          8. Withholding Taxes. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with the vesting of the
Shares, and the amounts available to the Company for such withholding are
insufficient, it shall be a condition to delivery of Certificates representing
such Shares that the Grantee make provisions that are satisfactory to the
Company for the payment of the balance of such taxes required to be withheld.
The Grantee may elect that all or any part of such withholding requirement be
satisfied by retention by the Company of a portion of such Shares. If such
election is made, the shares so retained shall be credited against such
withholding requirement at the Market Value Per Share on the date of such
delivery.

3



--------------------------------------------------------------------------------



 



          9. Right to Terminate Employment. No provision of this Agreement will
limit in any way whatsoever any right that the Company or a Subsidiary may
otherwise have to terminate the employment of the Grantee at any time.

          10. Relation to Other Benefits. Any economic or other benefit to the
Grantee under this Agreement will not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and will not affect the amount of any insurance coverage available to
any beneficiary under any insurance plan covering employees of the Company or a
Subsidiary.

          11. Severability. In the event that one or more of the provisions of
this Agreement are invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated will be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof will continue
to be valid and fully enforceable.

          12. Governing Law. This Agreement is made under, and will be construed
in accordance with, the internal substantive laws of the State of Ohio without
regard to conflict of law principles of such state.

          13. Restrictive Legends. The Grantee acknowledges that the Shares are
subject to the terms of this Agreement and to transfer restrictions imposed by
the securities laws, and that the certificates representing the Shares will bear
a restrictive legend substantially as follows:

The Shares represented by this certificate were issued pursuant to a Restricted
Stock Agreement effective as of April ___, 2005 between Forest City Enterprises,
Inc. and the holder named on the face of this certificate, and are subject to
the terms and conditions, including restrictions on transfer, of that Agreement.
Any purported transfer, encumbrance or other disposition in violation of that
Agreement will be null and void.

          14. Definitions. As used in this Agreement, the following terms have
the following meanings:

          “Cause” means gross neglect of duty, dishonesty, conviction of a
felony, disloyalty, intoxication, drug addiction, or other similar misconduct
adverse to the best interests of the Company.

          “Original Award” means the number of Shares of Common Stock indicated
as the Original Award on the signature page of this Agreement.

          “Subsidiary” has the meaning set forth in the Plan, except that for
the purpose of Section 3(b) of this Agreement only, any corporation (other than
the Company) in an unbroken chain of corporations beginning with the Company if
each of such corporations (or a group of

4



--------------------------------------------------------------------------------



 



corporations that themselves are Subsidiaries) other than the last corporation
in the unbroken chain owns stock possessing fifty percent or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

          This Restricted Stock Agreement has been executed by the parties at
Cleveland, Ohio as of April ___, 2005.

                  FOREST CITY ENTERPRISES, INC.
 
           

  By:                  

      Name:   Charles A. Ratner

      Title:   Chief Executive Office and

          President
 
                The Grantee:

         

  Name:        

         
Name of Grantee:
       

       
 
       
Date of Grant:
  April        , 2005    

     
 
       
Original Award:
  # Shares of Class A Common Stock at $           per Share    

       

